Contracts. — Plaintiffs sue to recover compensation claimed to be due under contracts to provide various articles of clothing for the Army. Defendant interposed several counterclaims and on December 20, 1965, the court issued an order concluding that defendant was not entitled to recover on its first counterclaim but that it was entitled to recover on its first alternative counterclaim in the amount of $15,390 against Herman P. Kravitz, 173 Ct. Cl. 1194. The cases are now before the court on its own motion to dispose of plaintiffs’ petitions and defendant’s second and third counterclaims. Upon a consideration thereof, the court on January 7, 1966, ordered that the petitions and defendant’s second and third counterclaims be dismissed.